Citation Nr: 0611380	
Decision Date: 04/20/06    Archive Date: 04/26/06

DOCKET NO.  05-11 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
Dependency and Indemnity Compensation (DIC) benefits 
calculated in the amount of $17,369.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2004 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that denied the benefit sought on 
appeal.  The appellant, the surviving spouse of a veteran, 
who had active service from February 1971 to April 1972 and 
from June 1975 to September 1975 and who died in September 
2000, appealed that decision to the BVA, and the case was 
referred to the Board for appellate review.


FINDINGS OF FACT

1.  There is no indication of fraud, misrepresentation or bad 
faith on the part of the appellant in the creation of the 
overpayment.

2.  Recovery of the overpayment of DIC benefits calculated in 
the amount of $17,369 would not be against equity and good 
conscience.


CONCLUSION OF LAW

The requirements for waiver of recovery of an overpayment of 
DIC benefits calculated in the amount of $17,369 have not 
been met.  38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. 
§§ 1.963, 1.965 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before addressing the merits of the appellant's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).  In this regard, the Board observes 
that the record does not reflect that the appellant was 
provided notice as contemplated by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  However, such notice is not required 
in this case.

The United States Court of Appeals for Veterans Claims 
(Court) has held that the notice and duty to assist 
provisions do not apply to claims involving waiver of 
recovery of overpayments.  See Barger v. Principi, 
16 Vet. App. 132, 138 (2002).  In any event, the Board 
observes that the decision on the waiver of indebtedness and 
the Statement of the Case were both provided to the appellant 
and those documents notified the appellant of the evidence 
considered, the pertinent laws and regulations and a 
rationale for the decision reached in denying the claims.  

The RO also provided assistance to the appellant as required 
by 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated 
under the facts and circumstances of this case.  In this 
case, the basic facts are not in dispute and there is 
essentially no additional evidence that needs to be obtained 
in order to fairly decide the appellant's appeal.  The 
appellant and her representative have not made the RO or the 
Board aware of any additional evidence that needs to be 
obtained in order to fairly decide this appeal, and have not 
argued that any error or deficiency in the accomplishment of 
the duty to notify and duty to assist has prejudiced her in 
the adjudication of her claim.  Therefore, the Board finds 
that the duty to notify and the duty to assist have been 
satisfied and will proceed to the merits of the appellant's 
claim.

The basic facts in this case are not in dispute.  The 
appellant was previously in receipt of DIC benefits from 
August 1976 based on the service and her marriage to veteran 
# 1.  In July 1979 the appellant informed the RO that she had 
married veteran # 2 and indicated that she understood that 
she was no longer eligible for DIC benefits.  The RO 
terminated the appellant's award of DIC benefits as of August 
1979.

Veteran # 2 died in September 2000, and in January 2001 the 
appellant filed a claim for DIC benefits based on veteran # 
2's service.  A rating decision dated in July 2001 granted 
service connection for the cause of the veteran's death and 
the appellant's entitlement to DIC benefits effective October 
2000.  The appellant was notified of that decision by way of 
a letter dated in July 2001.

In August 2001, the appellant requested that her DIC benefits 
based on veteran # 1's service be reinstated.  The appellant 
noted that she had previously received benefits based on 
veteran # 1's service, but those benefits ceased when she 
remarried.  She noted that her current husband had died in 
September 2000.  In December 2001 the RO notified the 
appellant that her DIC had been restored effective October 
2000.

In May 2000 the RO informed the appellant that they had 
received information from the VA Central Office that showed 
she was receiving DIC benefits based on the service of two 
separate veterans and that the law did not provide for 
duplicate receipt of DIC benefits.  She was also notified 
that immediate action had been taken to suspend further 
payments based on veteran # 1's service and that they 
proposed to stop those benefit payments retroactive to 
October 2000.  The appellant was notified that this 
adjustment would result in an overpayment of benefits that 
had been paid to her and was subsequently notified that the 
overpayment was calculated in the amount of $17,369.  The 
appellant requested a waiver of recovery of the overpayment.  
She asserted and testified at a hearing before the BVA that a 
VA employee and an individual from the State veteran's 
department both informed her that there had been a change in 
the law that would allow her to reestablish benefits based on 
her marriage to veteran # 1.  Transcript at 4-6.

At the outset, laws and regulations enacted by Congress and 
the VA clearly prohibit the duplicate payments of DIC 
benefits based on the service of more than one veteran.  
38 U.S.C.A. § 5304(b)(3); 38 C.F.R. § 3.700(b)(1) (benefits 
other than insurance under laws administered by the VA may 
not be paid to any person by reason of the death of more than 
one person to whom such person was married.)  Therefore, 
despite any misunderstanding on the appellant's part it is 
clear that VA laws and regulations preclude duplicate payment 
of DIC benefits and the overpayment calculated in the amount 
of $17,369 was properly created based on the appellant's 
receipt of those duplicate payments.

Addressing the appellant's claim for a waiver of recovery of 
the overpayment, the initial question is whether there was 
any indication of fraud, misrepresentation or bad faith on 
the part of the appellant in the creation of the overpayment.  
38 U.S.C.A. § 5303(c); 38 C.F.R. § 1.962(b).  If any of these 
elements are found to exist, a waiver of the overpayment debt 
is precluded.  38 C.F.R. § 1.965(b).  

When the appellant applied for DIC benefits based on veteran 
# 2's service in January 2001, she provided that veteran's VA 
file number, his Social Security number as well as her own 
Social Security number.  Similarly, when the appellant 
requested reinstatement of her DIC benefits based on veteran 
# 1's service in August 2001, she also provided the veteran's 
service number, Social Security number and her Social 
Security number.  The providing of such detailed information 
indicates to the Board that there was no fraud, 
misrepresentation or bad faith on the part of the appellant 
in requesting DIC benefits.  The appellant's candid 
explanation that she was unaware that she was entitled to 
receipt of dual DIC benefits is also consistent with a 
determination that there was no fraud, misrepresentation or 
bad faith on the part of the appellant in the creation of the 
overpayment.  As such, a waiver of recovery of the 
overpayment is not precluded and the appellant's claim must 
be considered under the standard of "equity and good 
conscience."

The phrase "equity and good conscience" means arriving at a 
fair decision between the appellant and the VA.  In making 
this determination, consideration is given to various 
elements including (1) the fault of the debtor -- where the 
actions of the debtor contribute to the creation of the debt; 
(2) balancing of the faults -- weighing the fault of the 
debtor against the VA's fault; (3) undue hardship -- whether 
the collection would deprive the appellant of basic 
necessities; (4) defeat the purpose -- whether withholding 
the benefits or recovery would nullify the objective for 
which benefits were intended; (5) unjust enrichment -- 
whether the failure to make restitution would result in an 
unfair gain to the debtor; and (6) changing position to one's 
detriment -- reliance on VA benefits resulting in 
relinquishing a valuable right or incurrence of a legal 
obligation.  38 C.F.R. § 1.965(a).

With respect to the fault of the debtor, the Board finds that 
there was some, although minimal, fault on the part of the 
appellant in the creation of the debt.  Indeed, when the 
appellant applied for reinstatement of DIC benefits based on 
veteran # 1's service she had already been notified of an 
award of DIC benefits based on veteran # 2's service.  As 
such, she was already receiving the DIC benefits she was 
seeking to reinstate when she requested reinstatement of DIC 
benefits based on veteran # 1's service in August 2001.  
Thus, she was in receipt of benefits in August 2001 that she 
was seeking to have reinstated.  The timing of the 
application for reinstatement of DIC benefits coming after 
the appellant had been awarded DIC benefits the previous 
month, were actions that contributed to the creation of the 
debt.

As for the balancing of the faults, the Board finds that the 
VA was also minimally at fault in the creation of the 
overpayment by virtue of a system that awarded benefits based 
on two veterans' identification number without any reference 
to the appellant's own identifying number.  Nevertheless, the 
Board finds that the fault on the part of the VA was no 
greater or less than the fault of the appellant in filing a 
claim for reinstatement of DIC benefits after DIC benefits 
had been awarded.  Therefore, the Board finds that the fault 
on both the part of the appellant and the VA are relatively 
balanced.

There is no indication from the record that the withholding 
of benefits or recovery would defeat the purpose or nullify 
the objective for which the benefits were intended.  There is 
also no indication that the appellant had changed her 
position to one's detriment based on reliance of VA benefits 
or that she relinquished a valuable right or incurred a legal 
obligation as a result of dual payment of DIC benefits.

The Board does find that payment of dual DIC benefits 
provided unjust enrichment to the appellant.  She clearly 
received DIC benefits to which she was not entitled.  Such 
dual payments provided a gain to the appellant that she would 
otherwise not have received had she been paid the single DIC 
payment provided for by law.

The last factor for consideration is whether the collection 
would cause undue hardship, and more specifically, whether 
the collection would deprive the appellant or her family of 
basic necessities.  A review of a Financial Status Report 
from the appellant dated in September 2004 indicates that a 
recovery of the overpayment would not cause undue financial 
hardship.  That report indicates that the appellant's monthly 
expenses exceed her monthly income by $100 and that the 
appellant reported having cash in the bank and that she owned 
her own home.  The appellant also listed no other installment 
contract or debt.  Significantly, that financial status 
report does not include any amount for DIC benefits, an 
amount in excess of $900 per month.  Thus, based on the 
appellant's September 2004 financial status report with 
inclusion of DIC benefits, her monthly income exceeds her 
monthly expenses.

Based on this discussion, the Board finds that recovery of 
the overpayment of DIC benefits calculated in the amount of 
$17,369 would not be against equity and good conscience.  
While the Board has found that the fault between the 
appellant and the VA is relatively balanced, the appellant 
was nonetheless unjustly enriched, even if unintentionally on 
her part, by the receipt of duplicate DIC benefits to which 
she was not entitled under VA laws and regulations and the 
collection of the overpayment would not deprive the appellant 
of basic life necessities.  These two factors lead the Board 
to conclude that a recovery of the overpayment of DIC 
benefits would not be against equity and good conscience.  
The Board believes it is not unreasonable in this case for 
the appellant to afford the VA the same consideration given 
to any other creditors, individuals or institutions the 
appellant has an ongoing financial relationship with.  
Accordingly, the Board finds that the waiver of the recovery 
of an overpayment of DIC benefits calculated in the amount of 
$17,369 is not warranted.


ORDER

Waiver of recovery of an overpayment of DIC benefits 
calculated in the amount of $17,369 is denied.



	                        
____________________________________________
	Joaquin Aguayo-Pereles
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


